OFFICE   OF THE AmORNEY   GENERAL          OF TEXAG
                       AUSTIN




Ic0nozab1e
        v. J. %wnaond
count Attorney
it!?G%Zty
     .
                              oplnlon   Ro. o-n41

                              Rer   WhewVorkonapubllcrocd
                                    1~ to be md    for by the
                                    ptoperty ovners9,
                                                    ahouldthe
                                    PsJllbat be made directOF
                                    hoti& the moneybe de-
                                    gadted   to the Road aad
                                    Brlege ?und of the covzts
                                    Treasury  end pal.4 out in
                                    theuruslmamer?


          ve 8lWin moipt Of Jo&IX'
                                k'OQM6t             fir 85   O@niGU
0fDwember 2, 194.                       parta 0P
                    We Quotath8 pertinent
the lettervhiahJOU onoloaedto 01 fxm BonorublsY. L.
Evans,Corraty
            Judge*Aa@m.m county,Twils,&a follovsr
        “&we mollt?Ilrago, ln Pmlnat Ro. 1,
    hI@liM c2 ty, Texas the reed mu4 bridge
    nua vu dsplaed 8nd &e countyCasml~rlonar
    w8utmbletooUvyontheususl8adordlnary
    work on the oobaty ro@ds la the preolnct.

                             rodr, the property
        %n one ok theaspubl%cr
    ovner8athiredthe Ccmdssioner8~Ccurtthat
    tlgy;eqov~lll”&to put~uprufflaiont moaef
                    thlr     vao agreed to by the Cosa-
    al8rlon6n'&Art         and the countyCtmalrnloner
    tac&l~~~nt              aud bid the vork on this


          Yhe plvperty OvImI8 me vllling  tc p&y
    ror the sort Of the vock, but the question la
    hov 8hould the payment be m&e. Should ths
    rorabybsdeporl~dinUmCo\nrtj~~to
    Roadrml BridgeFund ot Pro&not Bo. 1 end
  Honomblew.J.tolmaend - F+a@2


           paZd out uponale.¶5aapprovedby the Can-
           mlsaioner*~Courtmd the CcuutyAulltor tn
           the uavnl8mner, or vouldthe propertyovnera
           k luthorlabd to p6ythema6ydireottothe
           pbraoua furnlahlagthe l.aboruacIm&e~ial
           neceaakrySor the vork?*
                 Therea8nbenoqwatlonbutvhatthe            oountyla
  requlrduad*uthorited tolsalntalntheoountyronds vlthla
  the county.
                 Underthe Tax66 Oouatitutioa, Artlole XI, corn;tiea
  me mwlalpal corporatious uid polltlod aubdlviaions of
  thb state. City of Abireno W. Stute, 113 8. V. (26)631,
  errordlamliraed.
           Un&ertheirgenbralpovera *tcacqutreand hold
  property’,it has beanheld that 8 mUalps corporation
                              the Unit& 8tstt60govern-
  may aooepta giftof moneyfrarr.
  ment . Iovr-So\lUleraOtil~UeaCQlgPnJ~.~~,11~eh.
  sup. 58L
           In the @sob of St&e Ex Rel ltelroae Sever Diatrlat
  to. &nlth, l20 S. V. (26)1.102,.ltvaa hbld tbsta sever
  dlrtrlataoulduraept dorratloar sawhSE fedati grant6 vhlch
  vould emble t&m        to   aonatrwt   8 ry6t6m ooaflng mom   thaa
  it6 debt llmlt.
                 It 3.0our opinloa that it voul4 not be    lmpmuier
  fo rth bCuwls6io wr s1Court to la o epthe
                                         t contrlbutlou o f
  the ~~rtyovne~srlo~mpubllc      rosdtobeua.edfor the
  mp6ir of the oouuty roadpuranuitto an agreement
                                                betafeer~
  the propbrtyovneraand the tounty.
            Eovwbr, a lllxpeudltwba of oowty   randa br the
  Gamulaalouero~Courtlagoveraedby   the bmlgetlavrs     set
  forth in Artiolb698-11,V.A.C.S., vhloh provides   in.port
. as follovar
                  "MtmnthebtxQeth66beeo       fin8ll.yrgprovvd
           by the CaamlaaIOWra~  Court the budget,u
           approved by t&e Cow+, ad     be Haul vlth the
           clerk ot the County Court, rrrd taxes levied only
           in rooordanoetherevltbmcl no
                                     erpbldlture of
           the fundsofthaaovntyahollthemfterbemde
           braept1t.1ltriatocapli~~eevlth the budget od
           atloptbdby the Ccurt. Exceptthat bmergency ex-
           pmndlturea,ia aaae of grfbvepub110nbaeaa~ty, to
           meetunww.ltiunfowoaea~oxulltlousvh.tohcould j
           not, by reaaomblydlligerrtthoughtcad attention,
.
:   lionomble   ii.   J. tov~end   -


          havebeen
              _- inaluded
                   _ __ _in
          *a ameuamentsto the ori.graal       budget,-

                We luggeatthe proper vay to hmlls the pxvpowd
    douetloaor ooutributloa la to have tte property ovnera
    tendtdsr
           theiroontributlona to the Coamiw;ouerat Courtfor
    the  rolepurpxe of payingthe neoeraary  expenaeafor the
    \uualsrrdordloaryvorL:~c~kid~ountyroadaaad      toexpend
    the mule8 In locordanoe vith the trustagreemeat.The
    money should be depositedin the aountytreaauro?yto the
    aredltofa trustfundVhiehmaybe oalledlSpealalRoeA
    Trust Fund Sor PreclnotKo. 1”. The CountyTrezmrervould
    thendr6v on thistrust!‘und   fIw the County DepoEltory’
    zzp       ordsrof the Comnissio~erz’  Courtaa ty erpenaee
            .
                Slncethe mount oontributed
                                         la not derivedf’xw~
    ta r es
          th
           ,elxpendltureu
                        by the oountyunderthepla~auggeated
    vill be ia strictcoapllrnce
                              vlth the budgcrt
                                             aud the lav.
                                           Yours very    txwly
                                       AlTORmY ow        OF TEKAS